DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 8-11, 13-17 & 20-22 (the claimed invention) are allowed.
Claim 18 has been cancelled, and Claim 22 has been added. 
Applicant has filed a terminal disclaimer related to US patent no. 10235723 on 2/11/21.

	Information Disclosure Statement

The information disclosure statements (IDS) submitted on 9/30/20 & 2/9/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Reasons for Patent Eligibility under 35 USC §101


The claimed invention overcomes 101. Applicant's arguments regarding 101 filed in the email correspondence on 2/1/21 were fully considered and are persuasive in light of the 2019 Patent Eligibility Guidance (PEG). Related to the analysis: 

Step 1: The claims are directed to a method or system? YES 

Step 2A-PRONG 1: The limitations of Claim 1 (additional elements in bold are to be considered parsed from the limitations to expose remaining abstract idea):



A method for reporting based on a comparison of templates representative of a first electronic document and at least one second electronic document, comprising: 
	analyzing, by a processor, the first electronic document to determine at least one transaction parameter for each of at least one expense item, the first electronic document indicating the at least one expense item, wherein the first electronic document is an image showing a value-added tax (VAT) reclaim request and consists of unstructured data that is without a format that is recognizable by the processor, wherein determining the at least one transaction parameter further comprises: 
		identifying, by the processor, in the first electronic document, at least one key field and at least one value; 
		creating, by the processor, based on the first electronic document, a dataset, wherein the created dataset includes the at least one key field and the at least one value; and 
		analyzing, by the processor, the created dataset, wherein the at least one transaction parameter is determined based on the analysis; 
	creating, by the processor, a first template for the first electronic document, wherein the first template is a structured dataset including the unstructured data extracted from the first electronic document and reorganized to form the first template, and includes the determined at least one transaction parameter for the each of at least one expense item including one of at least a transaction amount and a transaction description; 
	creating, by the processor, a second template for each of the at least one second electronic document, 
		wherein the at least one second electronic document consists of unstructured data that is without a format that is recognizable by a processor and is an image showing at least one of: an invoice, a receipt, and a purchase number record used as evidence to support the first electronic document, and
		wherein each of the second template is a structured dataset including the unstructured data extracted from the respective at least one second electronic document and reorganized to form the at least one second template; 
	searching, by the processor, for the at least one second template based on the determined at least one transaction parameter reorganized as the structured dataset in the at least one first template;  
	comparing, by the processor, at least one portion of the first template to a corresponding portion of the at least one second template, wherein the at least one Page 3 of 14USSN: 15/669,236Docket: VTXB P0972second electronic document matches the at least one expense item when the at least one portion of the first template matches the at least one portion of the at least one second template above a predetermined threshold with respect to the determined at least one transaction parameter; and
generating, by the processor, a report when the at least one second template matches the at least one expense item, wherein the report indicates the at least one expense item and includes the at least one second electronic document.  

includes a process that under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity, specifically a commercial or legal interaction of generating a report by matching parameters in different templates. YES, the claims are abstract. 

Step 2A-PRONG 2: Is the judicial exception integrated into a practical application?  The following rationale provided by the Applicant assisted in forming the nexus of the claim limitations integrating into a practical application (overcoming Step 2A prong 2): "As discussed during the interview, the searching of the second template based on the first template, and the creation of a report based on the comparison and matching of the templates as claimed results in significant saving of computer resource and processing use, and is an improvement of the computer technology and alternatively, constitute “significantly more” that render the claims patentable subject matter in overcome 101 rejection”…also according to the arguments from 7/17/20 “By having these types of unstructured data along with all others be reorganized into templates with structured data that could be recognized by the processor, the stated improvements to computer processing as described in at least paragraphs 39 and 59 may be achieved”.  

[0039] Using structured templates for determining matching electronic documents allows for more efficient and accurate determination than, for example, by utilizing unstructured data. Specifically, data of expense reports may be compared to corresponding data of evidencing documents with respect to fields of the templates, thereby reducing the number of comparisons as well as reducing false positives due to comparing data that is likely unrelated to each other. Further, data extracted from electronic documents and organized into templates requires less memory than, for example, images of scanned documents. 

[0059] Creating templates from electronic documents allows for faster processing due to the structured nature of the created templates. For example, query and manipulation operations may be performed more efficiently on structured datasets than on datasets lacking such structure. Further, organizing information from electronic documents into structured datasets, the amount of storage required for saving information contained in electronic documents may be significantly reduced. Electronic documents are often images that require more storage space than datasets containing the same information. For example, datasets representing data from 100,000 image electronic documents can be saved as data records in a text file. A size of such a text file would be significantly less than the size of the 100,000 images. 

Therefore, the claim is an improvement to the functioning of the computer which integrates the judicial exception into a practical application and is 101 eligible.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email correspondence with Jeoyuh Lin (Applicant’s representative) on 2/1/21.

The application has been amended as follows: 


Claim 1. (Currently Amended) A method for reporting based on a comparison of templates representative of a first electronic document and at least one second electronic document, comprising: 
	analyzing, by a processor, the first electronic document to determine at least one transaction parameter for each of at least one expense item, the first electronic document indicating the at least one expense item, wherein the first electronic document is an image showing a value-added tax (VAT) reclaim request and consists of unstructured data that is without a format that is recognizable by the processor, wherein determining the at least one transaction parameter further comprises: 
		identifying, by the processor, in the first electronic document, at least one key field and at least one value; 
		creating, by the processor, based on the first electronic document, a dataset, wherein the created dataset includes the at least one key field and the at least one value; and 
		analyzing, by the processor, the created dataset, wherein the at least one transaction parameter is determined based on the analysis; 
	creating, by the processor, a first template for the first electronic document, wherein the first first template, and includes the determined at least one transaction parameter for the each of at least one expense item including one of at least a transaction amount and a transaction description; 
	creating, by the processor, a second template for each of the at least one second electronic document, 
		wherein the at least one second electronic document consists of unstructured data that is without a format that is recognizable by a processor and is an image showing at least one of: an invoice, a receipt, and a purchase number record used as evidence to support the first electronic document, and
		wherein each of the second template is a structured dataset including the unstructured data extracted from the respective at least one second electronic document and reorganized to form the at least one second template; 
	searching, by the processor, for the at least one second template based on the determined at least one transaction parameter reorganized as the structured dataset in the at least one first template;  
	comparing, by the processor, at least one portion of the first template to a corresponding portion of the at least one second template, wherein the at least one Page 3 of 14USSN: 15/669,236Docket: VTXB P0972second electronic document matches the at least one expense item when the at least one portion of the first template matches the at least one portion of the at least one second template above a predetermined threshold with respect to the determined at least one transaction parameter; and
generating, by the processor, a report when the at least one second template matches the at least one expense item.  	


Claim 8.	(Currently Amended)	The method of claim 1, wherein the first electronic document is an expense report electronic document

Claim 9.	(Currently Amended)	The method of claim 1, wherein the at least one transaction parameter includes an expense amount and an expense description, and wherein the at least one portion of the first template matches the at least one portion of the at least one second template when the expense amount equals a total amount indicated in the at least one second electronic document.
	
Claim 10.	(Currently Amended)	A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process for reporting based on a comparison of templates representative of a first electronic document and at least one second electronic document, the process comprising:
	analyzing the first electronic document to determine at least one transaction parameter for each of at least one expense item, the first electronic document indicating the at least one expense item, wherein the first electronic document is an image showing a value-added tax (VAT) reclaim request and consists of unstructured that is without a format that is recognizable by the processor, wherein determining the at least one transaction parameter further comprises: 
		identifying, in the first electronic document, at least one key field and at least one value; 
		creating, based on the first electronic document, a dataset, wherein the created dataset includes the at least one key field and the at least one value; and 
		analyzing the created dataset, wherein the at least one transaction parameter is determined based on the analysis;
	creating a first template for the first electronic document, wherein the first first template, and includes the determined at least one transaction parameter for the each of at least one expense item including one of at least a transaction amount and a transaction description;
	creating a second template for each of the at least one second electronic document, 
		wherein the at least one second electronic document consists of unstructured data that is without a format that is recognizable by a processor and is an image showing at least one of: an invoice, a receipt, and a purchase number record used as evidence to support the first electronic document, and
		wherein each of the second template is a structured dataset including the unstructured data extracted from the respective at least one second electronic document and reorganized to form the at least one second template;
searching for the at least one second template based on the determined at least one transaction parameter reorganized as the structured dataset in the template; 
comparing at least one portion of the first template to a corresponding portion of the at least one second template, wherein the at least one Page 3 of 14USSN: 15/669,236Docket: VTXB P0972second electronic document matches the at least one expense item when the at least one portion of the first template matches the at least one portion of the at least one second template above a predetermined threshold with respect to the determined at least one transaction parameter; and
	generating a report when the at least one second template matches the at least one expense item.
	
	
	
		
		
		
	
		
	

Claim 11.	(Currently Amended)	A system for reporting based on a comparison of templates representative of a first electronic document and at least one second electronic document, comprising:
a processing circuitry; and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: 
	analyze the first electronic document to determine at least one transaction parameter for each of at least one expense item, the first electronic document indicating the at least one expense item, wherein the first electronic document is an image showing a value-added tax (VAT) reclaim request and consists of unstructured data that is without a format that is recognizable by the processor, wherein determining the at least one transaction parameter further comprises: 
		identifying, by the system, in the first electronic document, at least one key field and at least one value; 
		creating, by the system, based on the first electronic document, a dataset, wherein the created dataset includes the at least one key field and the at least one value; and 
		analyzing, by the system, the created dataset, wherein the at least one transaction parameter is determined based on the analysis;
	create a first template for the first electronic document, wherein the first first template, and includes the determined at least one transaction parameter for the each of at least one expense item including one of at least a transaction amount and a transaction description;
	create a second template for each of the at least one second electronic document, 
		wherein the at least one second electronic document consists of unstructured data that is without a format that is recognizable by a processor and is an image showing at least one of: an invoice, a receipt, and a purchase number record used as evidence to support the first electronic document, and
		wherein each of the second template is a structured dataset including the unstructured data extracted from the respective at least one second electronic document and reorganized to form the at least one second template; 
search for the at least one second template based on the determined at least one transaction parameter reorganized as the structured dataset in the at least one first template;
comparing, by the processor, at least one portion of the first template to a corresponding portion of the at least one second template, wherein the at least one Page 3 of 14USSN: 15/669,236Docket: VTXB P0972second electronic document matches the at least one expense item when the at least one portion of the first template matches the at least one portion of the at least one second template above a predetermined threshold with respect to the determined at least one transaction parameter; and
	generate a report when the at least one second template matches the at least one expense.
	
	
		
		
		
	
		
	

Claim 16.	(Currently Amended)	The system of claim 14, wherein the system is further configured to:
	check if each piece of data of the extracted at least a portion of the determined data is completed; and
	for each piece of data that is not completed, perform at least one of: querying at least one external source, and correlating the determined data with data of at least one previously analyzed electronic document.

Claim 17.	(Currently Amended)	The system of claim 11, wherein the system is further configured to
	
	 determine that the value-added tax (VAT) reclaim request is verified by comparing the first template and the second template.

Claim 18.	(Canceled)	

Claim 20.	(Currently Amended)	The method of claim 11, wherein the structured dataset includes organized information from the first electronic document and the identified at least one key field[[s]] and at least one value[[s]].

Claim 21. 	(Currently Amended) The method of claim 1, further comprising:
	marking the at least one expense item indicated in the generated report as a utilized expense item; 
	identifying previously utilized expense items based on the mark; 
	excluding the identified previously utilized expense items from a subsequent search; and
	excluding the at least one second template corresponding to the identified previously utilized expense items from the subsequent search.

Claim 22.	(New)	The system of claim 11, wherein the system is further configured to:
	mark the at least one expense item indicated in the generated report as a utilized expense item; 
	identify previously utilized expense items based on the mark; 
	exclude the identified previously utilized expense items from a subsequent search; and
	exclude the at least one second template corresponding to the identified previously utilized expense items from the subsequent search.


REASONS FOR ALLOWANCE

The following is an examiner' s statement of reasons for allowance: 

The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.  

Closest prior art of record:

Amtrup (US 20140079294) provides a method for automatic business transaction document validation between two different documents through the use of an extraction template. 

Daconta (US 7299408) provides electronic document validation that verifies the correspondence of processed data to that contained on documents actually used in transactions, that is flexible in handling potentially divergent document and data requirements, and that provides greater assurances of data integrity than is provided with conventional electronic document validation.

Esposito (US 20110182500) provides a method/system to contextualize machine indeterminable information based on machine determinable information and to extract machine determinable information from an electronic document image and utilize a portion, or combination, of the machine determinable information, to contextualize the machine indeterminable information.

Franciosa (US 7493322) provides a method for computing a measure of similarity between two documents using lists of document keywords and a search query to identify similar documents.

Armstrong (US 20140129400) provides a computing system which may determine based on information stored in the stored profile for a buyer, business rules for determining an amount of VAT (value-added taxes) owed by the buyer for a shipment.




Therefore, the claimed invention has been deemed to be allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Vydiswaran (US 20080072140) provides techniques for automatically generating a template that matches a set of documents. 

Mao (US 9824270) provides a method for receipt processing using optical character recognition.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
ABDULMAJEED AZIZ/Examiner, Art Unit 3695            

/KITO R ROBINSON/Primary Examiner, Art Unit 3619